This was a detinue suit brought by appellee against appellant for the recovery of the possession of a certain Ford truck.
We have no fault to find with the action of the court in ordering a writ of detinue to be substituted in the cause, the testimony sufficiently showing the loss of the original, etc. Code 1923, § 10132.
It appears, without dispute, that appellee held a valid unpaid mortgage upon the identical truck sued for; and his right to recover is not shown to be controverted by any evidence in the case. Tallassee Motor Co. et al. v. Gilliland Bros., 22 Ala. App. 21, 112 So. 758; certiorari denied 216 Ala. 257,112 So. 759.
This being true, any technical errors committed during the progress of the trial — we not saying such were, or were not, committed — would not suffice for a reversal of the judgment appealed from. Supreme Court Rule 45.
It is affirmed.
Affirmed.